ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Delaware River Stevedores, Inc.               )      ASBCA No. 61902
                                              )
Under Contract No. HTC71 l-18-D-ROI2          )

APPEARANCE FOR THE APPELLANT:                        Eugene Mattioni, Esq.
                                                      Mattioni, Ltd.
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Christopher M. Judge, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: March 21, 2019




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       l certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61902, Appeal of Delaware River
Stevedores, Inc., rendered in conformance with the Board's Charter.

       Dated:




                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals